Decree of the Surrogate’s Court, Kings County, entered June 29, 1939, fixing the compensation of Thomas M. Lynch for legal services rendered to the estate, and for all services to be rendered to and including the entry and execution of the final decree in a proceeding to settle the accounts of the executors at the sum of S3,000, modified on the law by striking therefrom the above underscored words and inserting instead the words “ up to the institution of the instant proceeding under section 231-a of the Surrogate’s Court Act.’’ As so modified the decree is unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. In our opinion it was error for the surrogate to make the allowance for services to be rendered. (Matter of Starbuck, 225 App. Div. 689.) Order denying petitioner’s motion to strike out the answer of Walter Eugene Hurley, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.